Title: From Thomas Jefferson to the County Lieutenants of Lunenburg and Certain Other Counties, 8 May 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond May 8th. 1781

The British Army under Major Genl. Phillips having landed at Brandon, and meaning to press Southwardly; and Lord Cornwallis being now advancing Northwardly with a Design probably of uniting their force, it behoves us immediately to turn out from every County as many men as there are Arms to be found in the County,  in order to oppose these forces in their separate State if possible, and if not, to do it when combined; You will therefore be pleased with the Assistance of the Captains and Subalterns to collect immediately every fire Arm in your County in anywise fit for military Service, and to march so many men with these Arms in their hands to Prince Edward Courthouse or to Taylors ferry or Roanoke as shall be most convenient, having Respect to what you shall hear of the movements of the hostile Armies and of our army under Major General Marquis Fayette: The Object of your Detachment being to join the latter, and keep clear of Danger from the former. When you shall be possessed of the Arms, I think those men should be called on whose regular tour it is to go, unless any should offer voluntarily, in which Case the Service should be accounted to them as a Tour of Duty. The Person who receives any fire Arm must be noted by you and held accountable to the Owner for its safe Return, in which he will not be obstructed when he shall be discharged. When the Discharge will take Place we cannot undertake to say. It is fixed that no tour shall exceed two months in the field, but our expectation is that the present Crisis will be over in a much shorter Time, and whenever it is over they shall be discharged. It is probable that this order will put it out of your power to proceed with your Draught: If so, be pleased to suspend it in it’s present State, and to take it up again where you left off as soon as your Men shall Return.
Cavalry in a due proportion, being as necessary as Infantry, you will be pleased to permit and even to encourage one tenth part of those who are to come into Duty, as above required, to mount and equip themselves as Cavalry. They must not be received however unless their Horses are good and fit for Service. A short Sword can be furnished them by the State, tho’ if they can procure a proper one with other Equipments themselves they had better do it. Their Horses and Accoutrements shall be ensured by the Public against everything but their own negligence, and they shall be allowed forage for them in addition to their own Pay and Rations.
The future Movements of the Enemy being uncertain, it is necessary for me to give general Direction to see that all horses fit for Cavalry which shall be at any time within twenty Miles of the Enemy, and all other horses which shall be directly in their Front be removed by their Owners; or if they shall refuse or delay to do it, that then you have them taken by such persons as you shall appoint, and carried to our Camp, giving the Owners a Receipt and Description of them. I need not urge to you that the greatest Events  hang on the Dispatch which is used in getting the Militia into the field. I am &c. &c.,

Tho Jefferson



   
   In the Letters to Amelia, Brunswic and Greensville add ‘Besides those whom you can arm send eighty more, for whom we can find Arms.’


